DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 16, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedicini et al (US 2008/0190988), hereinafter Pedicini.

Regarding claim 1, Pedicini discloses a nailing device (Fig. 1, item 1000), comprising: 
a supporting structure (Fig. 1, item 1000); 
an energy storage mechanism (Fig. 1, item 300) provided in the supporting structure and capable of storing or releasing energy (Para. 0063-0065); 
an energy storage driving mechanism (Fig. 1, item 100, 50, 20) provided in the supporting structure and configured to drive the energy storage mechanism to store energy (Para. 0059), wherein the energy storage driving mechanism comprises a power component (Fig. 1, item 20, 50), an eccentric component (Fig. 1, item 110, 120) connected to the power component, and a linear moving component (Fig. 1, item 130) connected to the eccentric component, the power component comprises a driving (Fig. 1, item 20) and a decelerator (Fig. 1, item 50) mounted on an output shaft of the driving motor (Fig. 1); 
a transmission nailing mechanism (Fig. 1, item 420, 430), wherein the energy storage mechanism drives the transmission nailing mechanism to hit a nail (Para. 0061), so as to drive the nail into a substrate; 
wherein during energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly (Para. 0065-0071), and enable the energy storage mechanism to store energy; when energy storage mechanism releases energy (Para. 0065-0071), the energy storage mechanism drives the transmission nailing mechanism to hit the nail (Para. 0065-0071).

Regarding claim 16, Pedicini discloses the nailing device wherein the energy storage mechanism comprises a compression spring (Fig. 1, item 350) or a gas spring.

Regarding claim 20, Pedicini discloses the nailing device wherein the eccentric component comprises an eccentric shaft (Fig. 1, item 130) and a bearing (Fig. 1, item 136) sleeved on the eccentric shaft (Para. 0060).

Regarding claim 21, Pedicini discloses the nailing device wherein the transmission nailing mechanism is provided in the supporting structure; the transmission nailing mechanism is connected to the linear moving component (Fig. 1, transmission nailing mechanism 420, 430 is connected to linear moving component 130 through movement of energy storage mechanism 300), and converts a movement of the linear moving component into a linear movement of the transmission nailing mechanism (Para. 0065-0071), so as to drive the nail into the substrate; during the energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly (Para. 0065-0071), and enable the energy storage mechanism to store energy (Para. 0059); when the energy storage mechanism releases the energy, the energy storage mechanism drives the transmission nailing mechanism to hit the nail via the linear moving component (Para. 0065-0071).

Allowable Subject Matter
Claims 2-4, 7-9, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record fails to disclose, teach, or fairly suggest a nailing device wherein an energy storage driving mechanism further comprises a one-way clutch component mounted between an output shaft of the power component and the eccentric component; when the energy storage mechanism stores the energy, the one-way clutch component is in an engaged position, the power component drives the eccentric component to rotate via the one-way clutch component, the eccentric component drives the linear moving component to move, so as to drive the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the one-way clutch component is in a disengaged position, the energy storage mechanism drives the transmission nailing mechanism to hit the nail quickly, so as to drive the nail into the substrate. The prior art of record that comes closest to teaching these limitations is Pedicini et al (US 2008/0190988), Feng et al (US 8,459,519), and Brendel et al (US 2014/0076951).  Pedicini, Feng, and Brendel all teach a nailing device comprising an energy storage driving mechanism.  However, Pedicini, Feng, and Brendel fail to teach the energy storage driving mechanism further comprises a one-way clutch component mounted between an output shaft of the power component and the eccentric component; when the energy storage mechanism stores the energy, the one-way clutch component is in an engaged position, the power component drives the eccentric component to rotate via the one-way clutch component, the eccentric component drives the linear moving component to move, so as to drive the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the one-way clutch component is in a disengaged position, the energy storage mechanism drives the transmission nailing mechanism to hit the nail quickly, so as to drive the nail into the substrate.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claim 7, claim 7 is allowable because it depends from allowable claim 2.

Regarding claim 3, the prior art of record fails to disclose, teach, or fairly suggest a nailing device wherein an energy storage driving mechanism further comprises a one-way locking structure and a position sensor, the one-way locking structure is provided at the eccentric component, the one-way locking structure restricts the eccentric component to rotate in a single direction, the position sensor is capable of sensing a rotational position of the eccentric component; during the energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly, and enable the energy storage mechanism to store energy; when the position sensor senses that the eccentric component approaches an upper dead center position, the driving motor stops working, and the one-way locking structure reversely locks the eccentric component during nailing, the driving motor drives the eccentric component to rotate, so as to pass the upper dead center position, such that the energy storage mechanism releases the energy and drives the transmission nailing mechanism to hit the nail, so as to drive the nail into the substrate. The prior art of record that comes closest to teaching these limitations is Pedicini et al (US 2008/0190988), Feng et al (US 8,459,519), and Brendel et al (US 2014/0076951).  Pedicini, Feng, and Brendel all teach a nailing device comprising an energy storage driving mechanism.  However, Pedicini, Feng, and Brendel fail to teach the energy storage driving mechanism further comprises a one-way locking structure and a position sensor, the one-way locking structure is provided at the eccentric component, the one-way locking structure restricts the eccentric component to rotate in a single direction, the position sensor is capable of sensing a rotational position of the eccentric component; during the energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly, and enable the energy storage mechanism to store energy; when the position sensor senses that the eccentric component approaches an upper dead center position, the driving motor stops working, and the one-way locking structure reversely locks the eccentric component during nailing, the driving motor drives the eccentric component to rotate, so as to pass the upper dead center position, such that the energy storage mechanism releases the energy and drives the transmission nailing mechanism to hit the nail, so as to 
Regarding claim 4, claim 4 would be allowable because it depends from allowable claim 3.

Regarding claim 8, the prior art of record fails to disclose, teach, or fairly suggest a nailing device wherein the transmission nailing mechanism comprises a nail hitting component and a hydraulic transmission component; the nail hitting component and the energy storage mechanism are connected to the hydraulic transmission component, respectively; the hydraulic transmission component is capable of converting the energy released by the energy storage mechanism into the linear movement of the nail hitting component, so as to drive the nail into the substrate; during the energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly, and enable the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the energy storage mechanism drives the nail hitting component to hit the nail via the hydraulic transmission component. The prior art of record that comes closest to teaching these limitations is Pedicini et al (US 2008/0190988), Feng et al (US 8,459,519), and Brendel et al (US 2014/0076951).  Pedicini, Feng, and Brendel all teach a nailing device comprising a transmission nailing mechanism.  However, Pedicini, Feng, and Brendel fail to teach the transmission nailing mechanism comprises a nail hitting component and a hydraulic transmission component; the nail hitting component and the energy storage mechanism are connected to the hydraulic transmission component, respectively; the hydraulic transmission component is capable of converting the energy released by the energy storage mechanism into the linear movement of the nail hitting component, so as to drive the nail into the substrate; during the energy storage, the power component drives the eccentric component to rotate, so as to drive the linear moving component to move linearly, and enable the energy storage mechanism to store energy; when the energy storage mechanism releases the energy, the energy storage mechanism drives the nail hitting component to hit the nail via the hydraulic transmission component. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness. 
Regarding claim 9, claim 9 would be allowable because it depends from allowable claim 8.
Regarding claim 22, the prior art of record fails to disclose, teach, or fairly suggest a nailing device wherein the transmission nailing mechanism comprises a lever transmission component and a nail hitting component for nailing; one end of the lever transmission component is rotatably mounted on the supporting structure; the lever transmission component has an intermediate fulcrum; the lever transmission component is connected to the linear moving component at the intermediate fulcrum; the other end of the lever transmission component is connected to the nail hitting component in a transmission way; the linear moving component drives the lever transmission component to move, so as to enable the lever transmission component to drive the nail hitting component to hit the nail. The prior art of record that comes closest to teaching these limitations is Pedicini et al (US 2008/0190988), Feng et al (US 8,459,519), and Brendel et al (US 2014/0076951).  Pedicini, Feng, and Brendel all teach a nailing device comprising a transmission nailing mechanism.  However, Pedicini, Feng, and Brendel fail to teach wherein the transmission nailing mechanism comprises a lever transmission component and a nail hitting component for nailing; one end of the lever transmission component is rotatably mounted on the supporting structure; the lever transmission component has an intermediate fulcrum; the lever transmission component is connected to the linear moving component at the intermediate fulcrum; the other end of the lever transmission component is connected to the nail hitting component in a transmission way; the linear moving component drives the lever transmission component to move, so as to enable the lever transmission component to drive the nail hitting component to hit the nail. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731